Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.625 Filed 11/25/20 Page 1 of 6

Affidavit of Russell James Ramsland, Jr.

1. My name is Russell James Ramsland, Jr., and I am a resident of Dallas County,
Texas. I hold an MBA from Harvard University, and a political science degree from
Duke University. I have worked with the National Aeronautics and Space
Administration (NASA) and the Massachusetts Institute of Technology (MIT), among
other organizations, and have run businesses all over the world, many of which are
highly technical in nature. I have served on technical government panels.

2. Iam part of the management team of Allied Security Operations Group, LLC,
(ASOG). ASOG is a group of globally engaged professionals who come from various
disciplines to include Department of Defense, Secret Service, Department of
Homeland Security, and the Central Intelligence Agency. It provides a range of
security services, but has a particular emphasis on cybersecurity, open source
investigation and penetration testing of networks. We employ a wide variety of
cyber and cyber forensic analysts. We have patents pending in a variety of
applications from novel network security applications to SCADA (Supervisory
Control and Data Acquisition) protection and safe browsing solutions for the dark
and deep web. For this report, I have relied on these experts and resources.

3. In November 2018, ASOG analyzed audit logs for the central tabulation server of
the ES&S Election Management System (EMS) for the Dallas, Texas, General Election
of 2018. Our team was surprised at the enormous number of error messages that
should not have been there. They numbered in the thousands, and the operator
ignored and overrode all of them. This led to various legal challenges in that
election, and we provided evidence and analysis in some of them.

4. As a result, ASOG initiated an 18-month study into the major EMS providers in
the United States, among which is Dominion that provides EMS services in Michigan.
We did thorough background research of the literature and discovered there is quite
a history from both Democrat and Republican stakeholders in the vulnerability of
Dominion. The State of Texas rejected Dominion’s certification for use there due to
vulnerabilities. Next, we began doing passive penetration testing into the
vulnerabilities described in the literature and confirmed for ourselves that in many
cases, vulnerabilities already identified were still left open to exploit. We also
noticed a striking similarity between the approach to software and EMS systems of
ES&S and Dominion. This was logical since they share a common ancestry in the
Diebold voting system.

5. Over the past three decades, almost all of the states have shifted from a relatively
low-technology format to a high-technology format that relies heavily on a handful
of private services companies. These private companies supply the hardware and
software, often handle voter registrations, hold the voter records, partially manage
the elections, program counting the votes and report the outcomes. Michigan is one
of those states.
Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.626 Filed 11/25/20 Page 2 of 6

6. These systems contain a large number of vulnerabilities to hacking and
tampering, both at the front end where Americans cast their votes, and at the back
end where the votes are stored, tabulated, and reported. These vulnerabilities are
well known, and experts in the field have written extensively about them.

7. Dominion (“Dominion”) is a privately held company that provides election
technologies and services to government jurisdictions. Numerous counties across
the state of Michigan use the Dominion Election Management System. The
Dominion system has both options to be an electronic, paperless voting system with
no permanent record of the voter’s choices, paper ballot based system or hybrid of
those two.

8. The Dominion Election Management System’s central accumulator does not
include a protected real-time audit log that maintains the date and time stamps of all
significant election events. Key components of the system utilize unprotected logs.
Essentially this allows the internal operator or an external attacker the opportunity
to arbitrarily add, modify, or remove log entries, causing the machine to log election
events. The system makes the creation and maintenance of various logs voluntary,
so that the user has a choice to “not retain” or “conceal” their actions. Further, when
logs are left unprotected and can be altered, they no longer serve the functional
purpose of provided a transparent audit log to the public or election officials.

9. My colleagues and | at ASOG have studied the information that is publicly
available concerning the November 3, 2020, election results. Based on the
significant anomalies and red flags that we have observed, we believe to a
reasonable degree of professional certainty that election results have been
manipulated within the Dominion system in Michigan. As one example, Dr. Andrew
Appel, Princeton Professor of Computer Science and Election Security Expert has
observed, with reference to Dominion Voting machines, “I figured out how to make a
slightly different computer program that just before the polls were closed it
switches some votes around from one candidate to another. I wrote that computer
program into a memory chip and now to hack a voting machine you just need 7
minutes alone with it and a screwdriver.” We list below other red flags that our
team has uncovered. Until a thorough forensic analysis of the voting system
hardware and software is conducted, it will be impossible to know for certain.

10. One red flag has been seen in Antrim County, Michigan. In Michigan we have
seen reports of 6,000 votes in Antrim County that were switched from Donald

Trump to Joe Biden and were only discoverable through a hand counted manual
recount. While the first reports have suggested that it was due to a “glitch” after an
update, it was recanted and later attributed to “clerical error.” This change is
important because if it were not due to clerical error, but due to a “glitch” emanating
from an update, the system would be required to be “re-certified” according to
Dominion officials. This was not done. We are skeptical of these assurances as we
know firsthand this has many other plausible explanations and a full investigation of
this event needs to be conducted as there are a reported 47 other counties using
essentially the same system in Michigan. It is our belief (based on the information
Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.627 Filed 11/25/20 Page 3 of 6

we have acquired to this point) that the problem most likely did occur due to a glitch
where an update file didn’t properly synchronize the ballot barcode generation and
reading portions of the system. If that is indeed the case, there is no reason to

assume this would be an isolated error. This “glitch” would either cause the vote to
be misread and directed to another candidate on the ballot or cause the entire ballot
upload batch to read as zero in the tabulation processor. This in turn hands over to
the system operator at the voting site full control of vote allocation for the entire
batch of ballots. We also observed provisional ballots were accepted properly but
in-person ballots were being rejected (zeroed out and/or changed - flipped).

Because of the highly vulnerable nature of these systems to error and exploits, it is
likely that some, or all of the other counties in MI with these systems may have
experience the same problem.

11. Another statistical red flag can be observed in Michigan where even the
very limited remaining public data reveals 643 precincts with voter turn-out
above 80%, according to county records. Further if these very limited remaining
public data votes were normalized to 80% turnout (still 15%+/- above normal),
the excess votes are at least 36,812 over the maximum that could be expected.
We anticipate that precincts with excess voter turnout will be even higher with
complete public data (Some larger precincts in Wayne Co and others are no
longer publicly reporting their data).

 

Precinct/Township % Turnout
City of North Muskegon 781.91%
Zeeland Charter Township 460.51%
Grout Township 215.21%
City of Muskegon 205.07%
City of Detroit 139.29%
Spring Lake Township 120.00%
Greenwood Township 100.00%
Hart Township 100.00%
Leavitt Township 100.00%
Newfield Township 100.00%
Otto Township 100.00%
Pentwater Township 100.00%
Shelby Township 100.00%
Shelby Township 100.00%
Weare Township 100.00%
City of Hart 100.00%
Grand Island Township 96.77%
Tallmadge Charter Township 95.24%
Fenton 93.33%
Bohemia Twp 90.63%

Zeeland Charter Township 90.59%
Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.628 Filed 11/25/20 Page 4 of 6

12. The following data strongly suggests that the additive algorithm (a feature
enhancement referred to as “ranked choice voting algorithm” or “RCV”) was
activated in the code as shown in the Democracy Suite EMS Results Tally and
Reporting User Guide, Chapter 11, Settings 11.2.2. It reads in part, “RCV METHOD:
This will select the specific method of tabulating RCV votes to elect a winner.”
For instance, blank ballots can be entered into the system and treated as “write-ins.”
Then the operator can enter an allocation of the write-ins among candidates as he or
she wishes. The result then awards the winner based on “points” that the algorithm
computes, not actual voter votes. The fact that we observed raw vote data coming
directly from the Dominion data feed that includes decimal places proves that the
winner was selected by an algorithm, and not individual voter’s choice. Otherwise,
votes would be solely represented as whole numbers (votes cannot possibly be
added up and have decimal places reported). Below is an excerpt from Dominion’s
direct feed to news outlets showing actual calculated votes with decimals.

state timestamp eevp trump biden TV BV
michigan 2020-11-04T06:54:48Z 0.534 0.448 1925865.66 1615707.52
michigan 2020-11-04T06:56:47Z 0.534 0.448 1930247.664 1619383.808
michigan 2020-11-04T06:58:472Z 0.534 0.448 1931413.386 1620361.792
michigan 2020-11-04T07:00:37Z 0.533 0.45 1941758.975 1639383.75
michigan 2020-11-04T07:01:462 64 0.533 0.45 1945297.562 1642371.3
michigan 2020-11-04T07:03:17Z 65 0.533 0.45 1948885.185 1645400.25

SELzE

13. Yet another statistical red flag in Michigan concerns the dramatic shift in votes
between the two major party candidates as the tabulation of the turnout increased.
A significant irregularity surfaces. Until the tabulated voter turnout reached
approximately 83%, Trump was generally winning between 55% and 60% of every
turnout point. Then, after the counting was closed at 2:00 am, the situation
dramatically reversed itself, starting with a series of impossible spikes shortly after
counting was supposed to have stopped. The several spikes cast almost solely for
Biden could easily be produced in the Dominion EMS control system by pre-loading
batches of blank ballots in files such as Write-Ins, then casting them almost all for
Biden using the Override Procedure (to cast Write-In, Blank, or Error ballots) that is
available to the operator of the system. A few batches of blank ballots could easily
produce a reversal this extreme; a reversal that is almost as statistically difficult to
explain as is the impossibility of the votes cast to the number of voters described in
Paragraph 11 above. See Melissa Carone Affidavit, attached.
Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.629 Filed 11/25/20 Page 5 of 6

Dominion also has a “Blank Ballot Override” function. Essentially a save for later bucket that can
be manually populated later.

 

 

 

 

 

 

 

 

 

 

 

13. The final red flag is perhaps the greatest. Something occurred in Michigan that
is physically impossible, indicating the results were manipulated on election night
within the EMS. The event as reflected in the data are the 4 spikes totaling 384,733
ballots allegedly processed in a combined interval of only 2 hour and 38 minutes.
This is physically impossible given the equipment available at the 4 referenced
locations (precincts/townships). We looked at ballots processed and cross
referenced the serial numbers and types of the scanning devices used at each
location to determine the amount of ballot processing capacity per the equipment
performance specifications. The Model DRM16011 processes 60 images/min.
without accounting for paper jams, replacement cover sheets or loading time, so we
calculate 2,000 ballots/hr/machine in field conditions, which is probably generous.
This calculation yields asum of 94,867 ballots as the maximum number of ballots
that could be processed. It should be noted that in the event of a jam and the
counter is not reset, the ballots can be run through again effectively duplicating
them - This was noted in Ms. Carone’s affidavit, a Dominion Contract Employee
working in Detroit (attached). The existence of the spike is indicative of a manual
adjustment either by the operator of the system (see paragraph 12 above) or an
attack by outside actors. In any event, there were 289,866 more ballots
processed in the time available for processing in four precincts/townships,
than there was processing capacity. A look at the graph below demonstrates this.
Case 2:20-cv-13134-LVP-RSW ECF No. 1-14, PagelD.630 Filed 11/25/20 Page 6 of 6

100000

73000

0

25000

Aj ahd 4 7 bik. 1 4

2020 Spiked Vote Totals per County in MI

Wayne:
Oakland: Biden +67,630 (15%)
Biden +90,912 (26%) Trump +35,156 (13%)
Trump +36,713 (12%)
——
Macomb: Bias

Biden: +49,244 (28%) of
tanks Trump: +39,870 (17%)
Biden +48,070 (34%)

Trump 417,138 (11%)

 

 

@ Rep (Trump) @ Dem (Biden/Chnton}

14. Based on the foregoing, I believe these statistical anomalies and impossibilities
compels the conclusion to a reasonable degree of professional certainty that the
vote count in Michigan, and in Wayne County, in particular for candidates for
President contain at least 289,866 illegal votes that must be disregarded.

Further affiant sayeth naught.

  

Russell Jarfies

 
 

» LexJevze

Date

Sworn before me on {I /24 [wl

Notary public: nu hom

 

 

Nii
hay Pie,

id=

wes

»

~

Sy

 

o'er
oF ~
Tan Ww

taf tee Notary Public, State of Texas
Kee COMM. Expires 08-20-2022

SARAH AGEE

Notary ID 131688896

 

 

 

 

 
